Title: To John Adams from Louisa Catherine Johnson Adams, 15 January 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					15-21 January 1819
				
				15  February January—Waked so ill with cramps in my Stomach as to be unable to rise and continued so all day and towards evening was obliged to send for the Doctor who gave me opium the only thing which could afford me relief—16 Rose much better though still suffering from a stricture across the breast—Remained at home receiving visits until three o’clock—Mr Bailey and Mr. Forbes passed the evening with us—They informed us that Congress was to sit in Committee of the whole on the Report made by the Military Committee upon Jackson’s affairs (or rather the two Reports) for this business is taking an unusual and extraordinary course—Much violence is expected during the debate it being mostly party work to conceal the cabals and intrigues which are carrying so busily during this Session—I wish much to hear the debates but am afraid to go lest some improper motive should be attached to it—17 Read prayers as usual after which received  visits from the French Ministers Lady and some of the Legation—Dressed to receive company at Dinner which consisted of Mr & Mrs. Smith Mr Sergeant Mr Hopkinson Mr G Mason & Mr Forbes—Talked of nothing but Genl Jackson & the affair pending before the House but Hopkinson violent in his prejudices against Jackson—His arguments are weak and ill founded—being chiefly upon principles unsuited to our Country our manners and our general institutions—His opinions are more suitable to an English Soil as they savour too much of aristocracy to be relished by a Nation one of whose greatest and advantages consist in the extensive means it affords for the rise of talents of every grade and degree to eminence; and that mind must be a little perverted which can wish or desire to narrow one of the best privileges of human nature on a ground so puerile as the adventitious circumstance of birth and fortune—No one has a higher respect for family than myself—perhaps a little too much but still I hope I can appreciate justly true merit wherever it is to be found, and am always ready to acknowledge it the best standard of excellence—Indeed I can never help laughing when I hear such observations as these “That people cannot have much merit because they were taken from such and such situations” and a reference to the actions and conduct of persons labouring under these disadvantages are the frequently the best and surest refutations, for if with the want of fortune and education they rise superior to the station from in which they originated, the very circumstance of their having overthrown such great impediments is a striking proof of the possession of abilities strong in themselves and capable of a high degree of perfection—No man in this favoured Nation need sink to his grave unnoticed if he really possesses any superiority of talent unless he sinks himself by some blemish in his moral character or wants that energy and perseverence that application and industry which must prove the medium of his progress—They sat late and we did not see them after dinner—18 Received visits all the morning—The debate was opened by Mr. Cobb a creature of the S of T.—The people were flocking to the House before 9 o clock and every part of it was full—The interest excited in the City is wonderful and it is said the animosity in the House against Jackson is truly astonishing for that some of the M’s would have him hung or shot—Went to take Tea with Mrs. Smith and met there Mr. Hubbard of New York.20 Waked very unwell and while in bed received a note from Mrs. Hull requesting me to present her to Mrs Monroe at the Drawing Room this evening stating that her husband was going out to dinner and could not accompany her—I answered I should be happy to attend her and  would call for her at 8 o’clock intending If I remained so ill to send her with Mr A and Miss Buchanan—Miss Hanson sent to ask Miss B– to go with her to the House as Mr Clay was to speak and much was expected She accordingly went but returned home without knowing a word he said—He howard spoke better than he was ever heard to speak before and contrary to all expectation was quite respectful towards the Administration—When Miss B.–returned she refused going to the drawing room and as it was very late I was under the necessity of going although my illness was every moment encreasing—I made Mr A–— promise he would not lose sight of me as I was apprehensive of a fainting fit or something equally disagreeable which would have made talk for a Month—We called for Mrs. Hull and I introduced her to Mrs. Monroe and Mrs. Hay but finding myself more and more indisposed in fact in a high fever I made a sign to Mr A and immediately sought my Carriage to return home and immediately on arriving was put to bed. At about one o’clock I was siezed with a dreadful faintness so deadly that I thought my hour was come—I retained my senses but cold clammy dews hung over me and I was some time ere I could shake off the heavy and bewounding pressure which seemed to crush my heart—When I recovered I found all my family round me and soon after the Doctor arrived—The Spasms soon returned and I remained in great agony during the night which was only occasionally suspended by the complete exhaustion of wearied and almost expiring nature—Oh my dear Sir great as is the suffering you know not with what joy and delight my heart beats in thankfulness to my Creator for the kind and unwearied attentions of my affectionate friends on those occasions and indeed I am so surrounded with blessings without these necessary checks to the arrogance of human nature I fear I might be tempted to forget that the hour must sooner or later arrive in which I must surrender my Soul to its maker—and with a deep sense of gratitude I implore his farther mercies to enable me to sustain with propriety the trials which yet await me. I spent the last evening at Mr Middleton’s which I forgot to mention—Congress warm in the Debate—21 Still very ill. Mrs. Smith was sent for—Miss Buchanan very much indisposed—A party of 250 were invited for the evening and it was too late to send excuses—It was decided that Mrs. Smith should do the honours in my place and accordingly the company assembled at eight o’clock to the amount of 70 or 80 most of the others declining in consequence of my indisposition which the Doctor had taken care to report and which was at that moment very dangerous—Every thing went off as well as could be wished and Mrs Smith was so admirable a proxy nothing could be regretted—Such are the uses of adversity I began to think myself a being of some consequence but am obliged to acknowledge spite of all my vanity that the world and even my own house could go on quite as well without me—This is very old but I thought as it was written at time and formed a part of the journal it must be sent / all Well—
				
					
				
				
			